Exhibit 99.1 NEWS RELEASE CONTACT: Phil Franklin, Vice President, Operations Support, CFO and Treasurer (773) 628-0810 LITTELFUSE REPORTS FIRST QUARTER RESULTS CHICAGO, April 30, 2013  Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the first quarter of 2013. First Quarter Highlights ● Sales for the first quarter of 2013 increased 8% sequentially and 6% year over year to $170.9 million. The increase in sales was broad based, as all businesses and all geographies grew compared to the prior year. ● On a GAAP basis, first quarter 2013 earnings were $0.66 per diluted share. This includes a non-cash charge of $10.7 million pre-tax ($0.29 per share after tax) to write off the remaining equity investment and loan balance for Shocking Technologies, which is in Chapter 7 bankruptcy. Earnings per share for the first quarter of 2012 were $0.80. ● Sales and order trends by business unit were as follows: o Electronics sales increased 3% year over year due primarily to low channel inventories and improving market sentiment. While all regions had at least modest growth, the largest increase was in Europe reflecting partial recovery from a very weak first quarter of 2012. o Automotive sales increased 13% year over year due to the acquisitions of Accel and Terra and growth in the passenger vehicle business led by Asia. This was partially offset by the commercial vehicle business which, while showing signs of recovery, still declined 10% compared to the first quarter of 2012 (excluding Terra). o Electrical sales grew 4% year over year due to growth in power fuses primarily reflecting increased sales into the solar market. o The electronics book-to-bill ratio for the first quarter of 2013 increased to 1.18 compared to 1.16 in the first quarter of 2012. ● Cash provided by operating activities was $16.0 million for the first quarter of 2013 compared to $7.9 million for the first quarter of 2012 reflecting improved margins and strong working capital performance. -more- Page 2 Capital expenditures for the first quarter of 2013 were $5.5 million compared to $3.2 million for the first quarter of 2012. ● The previous share repurchase authorization expired on April 30, 2013 and was replaced with a one million share repurchase authorization effective through April 2014. ● As previously announced, the company has entered into a definitive agreement to acquire Hamlin, Inc. from Key Safety Systems for $145 million in a cash transaction. The purchase price represents approximately 8.2 times trailing EBITDA. This transaction is expected to close by the end of May. The broad-based sales increase in the first quarter coupled with improving book-to-bill is encouraging, said Gordon Hunter, Chief Executive Officer. Although several of our end markets are still relatively weak, we are becoming more confident in our belief that the second and third quarters will show normal seasonal strength. Outlook ● Sales for the second quarter of 2013 are expected to be in the range of $177 to $187 million which represents 1% to 6% growth compared to the second quarter of 2012. ● Earnings for the second quarter of 2013 are expected to be in the range of $1.03 to $1.18 per diluted share. ● Both the sales and earnings guidance above excludes Hamlin. If the Hamlin transaction closes on schedule at the end of May, it is expected that it would add approximately $7 million to sales and be slightly accretive to earnings for the second quarter, excluding acquisition-related costs. Dividend The company will pay a cash dividend of $0.20 per common share on June 6, 2013 to shareholders of record at the close of business on May 20, 2013. Conference Call Webcast Information Littelfuse will host a conference call today, Tuesday, April 30, 2013 at 11:00 a.m. Eastern/10:00 a.m. Central time to discuss the first quarter results. The call will be broadcast live over the Internet and can be accessed through the companys website: www.littelfuse.com . Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through June 30, 2013 and can be accessed through the website listed above. -more- Page 3 About Littelfuse Founded in 1927, Littelfuse, Inc., the worldwide leader in circuit protection, offers the industrys broadest and deepest portfolio of circuit protection products and solutions. Littelfuse devices protect products in virtually every market that uses electrical energy , from consumer electronics to automobiles to industrial equipment . In addition to its Chicago, Illinois, world headquarters, Littelfuse has more than 30 sales, distribution, manufacturing and engineering facilities in the Americas, Europe and Asia. Technologies offered by Littelfuse include Fuses ; Gas Discharge Tubes (GDTs) ; Positive Temperature Coefficient Devices (PTCs) ; PulseGuard ® ESD Suppressors ; SIDACtor ® Devices ; Silicon Protection Arrays (SPA
